Citation Nr: 1525362	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-39 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976 and from December 1977 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined, in pertinent part, that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for a right ankle disability and also denied a claim of service connection for a right shoulder disability.  The Veteran disagreed with this decision in March 2009.  He perfected a timely appeal in August 2009.  A videoconference Board hearing was held at the RO in February 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain additional VA outpatient treatment records for the Veteran and, if appropriate, schedule him for VA examinations.  The AOJ's efforts to obtain additional VA outpatient treatment records for the Veteran are documented in the claims file.  The requested examinations occurred in July 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that, in a June 1987 rating decision, the RO denied the Veteran's request to reopen a previously denied claim of service connection for a right ankle disability.  This decision was issued to the Veteran in August 1987.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the August 1987 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for prostate cancer and for gastroesophageal reflux disease (GERD), each including as due to in-service exposure to contaminated water at Camp Lejeune ("Camp Lejeune claims"), have been raised by the record in an August 2014 statement but have not been adjudicated by the AOJ.  (The Board notes parenthetically that the AOJ for Camp Lejeune claims is the RO in Louisville, Kentucky.)  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ (in this case, the RO in Louisville, Kentucky) for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a rating decision dated on June 5, 1987, and issued to the Veteran and his service representative on August 10, 1987, the RO denied a request to reopen a previously denied claim of service connection for a right ankle disability; this decision was not appealed and became final.

2.  The evidence received since the August 1987 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability because it shows that the Veteran experiences chronic right ankle strain which may be attributable to active service.

3.  The record evidence shows that the Veteran's current disabilities of the right ankle and the right shoulder are not related to active service.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision, which denied the Veteran's request to reopen the claim of service connection for a right ankle disability, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302 (2014).

2.  Evidence received since the August 1987 RO decision in support of the claim of service connection for a right ankle disability is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A right ankle disability was not incurred in or aggravated by active service nor may right ankle arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

4.  A right shoulder disability was not incurred in or aggravated by active service nor may right shoulder arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in June and in October 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The June 2008 letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board recognizes that, in Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the Court held that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  The Board finds that Hickson is particularly relevant in this case, as the RO declined to reopen the Veteran's claim of service connection for a right ankle disability in the currently appealed rating decision issued in March 2009 and did not address it on the merits in that rating decision.  The Court did not require in Hickson, however, that every claim reopened by the Board after the RO has denied reopening must be remanded to the RO in the first instance.  The Board also is aware of the decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), in which the Court held that, when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing and, if not, whether the claimant has been prejudiced thereby.

The Veteran was provided with complete notice of VA's duties to notify and assist him with respect to a service connection claim in June and in October 2008.  He also has submitted argument and evidence in support of the underlying service connection claim for a right ankle disability on the merits.  Because the Veteran has received a full and fair opportunity to participate in the adjudication of his claim of service connection for a right ankle disability, the Board finds that it may adjudicate the merits of the underlying service connection claim without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 393.

As will be explained below in greater detail, although the evidence supports reopening the previously denied service connection claim for a right ankle disability, it does not support granting service connection for this disability or for a right shoulder disability.  Because the Veteran was fully informed of the evidence needed to substantiate both of these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  Id.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  In this case, all of the VCAA notice was issued prior to the currently appealed rating decision issued in March 2009; thus, all of this notice was timely.  Because both of the Veteran's currently appealed claims are being denied on the merits in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Georgia Department of Veterans Services.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran testified before the Board in February 2013 that he had been treated at VA Medical Centers in Atlanta, Georgia ("VAMC Atlanta"), Dublin, Georgia ("VAMC Dublin"), and in Richmond, Virginia ("VAMC Richmond"), for his claimed disabilities.  The Board remanded this appeal to the AOJ in April 2014 in part to attempt to obtain these identified records.  In response to several requests from the AOJ for the Veteran's records, VAMC Atlanta notified the AOJ in April 2014 that it had no records for the Veteran dated between 1987 and 2014.  VAMC Dublin also notified the AOJ in May 2014 that it had no records for the Veteran dated between May 1987 and March 2011.  Finally, in June 2014, VAMC Richmond notified the AOJ that it had no records for the Veteran dated between May 1987 and February 2008.  

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board concludes that it is reasonably certain that additional records from VAMC Atlanta, VAMC Dublin, and VAMC Richmond do not exist and further efforts to attempt to obtain these records would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed right ankle and right shoulder disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

The Veteran contends that new and material evidence has been received sufficient to reopen the previously denied claim of service connection for a right ankle disability.  He essentially contends that the newly received evidence shows that he experiences current right ankle disability that is attributable to active service.

Laws and Regulations

In August 1987, the AOJ denied, in pertinent part, the Veteran's claim of service connection for a right ankle disability.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of the August 1987 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the August 1987 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The claim of service connection for a right ankle disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a right ankle disability on a VA Form 21-526 which was date stamped as received by the AOJ on March 31, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a right ankle disability, the evidence before VA at the time of the prior final AOJ decision in August 1987 consisted of the Veteran's service treatment records and post-service VA treatment records and examination reports.  The AOJ stated that there was no evidence that the Veteran experienced a right ankle disability which was attributable to active service.  Thus, the previously denied claim of service connection for a right ankle disability was not reopened. 

The newly received evidence includes additional VA treatment records and examination reports and the Veteran's lay statements and February 2013 Board hearing testimony.  All of this newly received evidence is to the effect that the Veteran currently experiences a right ankle disability (diagnosed as chronic right ankle sprain following VA ankle conditions Disability Benefits Questionnaire (DBQ) in July 2014) which is attributable to active service.

The Board notes that the evidence which was of record at the time of the prior final RO decision in August 1987 did not indicate that the Veteran experienced any right ankle disability which could be attributed to active service.  The newly received evidence suggests that, in fact, the Veteran currently experiences right ankle disability (diagnosed as chronic right ankle sprain) which may be related to active service.  The Board observes in this regard that, in Shade, 24 Vet. App. at 110, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See also Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since August 1987 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disability and raises a reasonable possibility of substantiating this claim.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a right ankle disability is reopened.

Having reopened the Veteran's previously denied service connection claim for a right ankle disability, the Board will proceed to adjudicate this claim on the merits.

Service Connection Claims

The Veteran contends that his current disabilities of the right ankle and right shoulder are related to active service.  He essentially contends that in-service right ankle and right shoulder injuries caused or contributed to his current right ankle and right shoulder disabilities.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  With the exception of arthritis, neither a right ankle disability nor a right shoulder disability is recognized explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  Thus, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable to these claims only to the extent that they include claims of service connection for right ankle arthritis and for right shoulder arthritis, respectively.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a right ankle disability and a right shoulder disability.  The Veteran contends that his current right ankle disability (diagnosed as chronic right ankle sprain) and right shoulder disability are related to active service.  The record evidence does not support his assertions regarding an etiological link between either his current right ankle disability or his right shoulder disability and active service.  It shows instead that, although the Veteran currently experiences disability due to chronic right ankle sprain and a right shoulder disability, neither of these disabilities is related to active service or any incident of service.  The Veteran's service treatment records show that, at his enlistment physical examination in June 1972, he denied all relevant pre-service medical history and clinical evaluation was normal.  

On outpatient treatment in April 1975, the Veteran complained of a right ankle sprain after playing basketball.  Physical examination of the right ankle showed "great swelling" on the lateral side, a poor range of motion, and severe tenderness.  The impression was right ankle sprain.

In October 1975, the Veteran complained that he twisted his right ankle on some stairs.  Physical examination showed mild edema and point tenderness over the lateral ligaments.

At his separation physical examination in July 1976, there was no indication on clinical evaluation of the Veteran that he was experiencing any physical problems.

The post-service evidence shows that, on VA outpatient treatment in March 2011, the Veteran's complaints included chronic right shoulder pain.  He reported experiencing 3-4 weeks of pain radiating from the trapezius down the lateral aspect of the right arm in to the right hand.  Range of motion testing was normal.  The impressions included chronic right shoulder pain.

VA x-rays of the right shoulder taken in November 2011 showed no fracture or dislocation and mild hypertrophic degenerative changes involving the acromioclavicular joint.

On April 17, 2012, the Veteran complained of "more prominent" right shoulder joint pain and discomfort even after occupational therapy and a home exercise program.  The impressions included continued right shoulder pain (degenerative joint disease or questionable labrum).

On April 24, 2012, the Veteran's complaints were unchanged.  Physical examination showed he moved all extremities, an ability to raise both of his arms above his head, and slight right shoulder swelling.  The assessment included chronic right shoulder pain.  The Veteran was advised to continue taking his current pain medications.  

VA magnetic resonance imaging (MRI) scan of the right shoulder taken in August 2012 showed moderate to advanced degenerative changes of acromioclavicular joint, subscapularis tendinosis, and an abnormal linear high T2 signal within the anterior superior labrum "suggesting a tear at the labral base."  

The Veteran testified at his February 2013 Board hearing that he injured his right shoulder while playing football during service.  See Board hearing transcript dated February 1, 2013, at pp. 3.  He also testified that he injured his right ankle while playing basketball during service.  Id., at pp. 9.  He testified further that his right ankle was placed in a cast for several weeks following this injury.  Id.  He also testified further that he continued to twist his right ankle in recent years.  Id., at pp. 10.

On VA outpatient treatment in June 2013, the Veteran's complaints included chronic right shoulder pain.  The impressions included chronic right shoulder pain.

In September 2013, the Veteran reported some improvement with his right shoulder pain after undergoing occupational therapy in the previous year.  Objective examination showed grossly intact strength of the bilateral upper extremities, some tenderness to palpation in the right acromioclavicular joint, and right shoulder discomfort at the terminal end of range of motion testing.  The impressions included right shoulder pain (moderate-severe acromioclavicular degenerative joint disease, questionable labral tear, and rotator cuff tendinosis).

In November 2013, the Veteran's complaints included right shoulder pain.  Physical examination showed "not much" tenderness to palpation over the neck/trapezius region and no muscular spasm or trigger points.  The August 2012 MRI scan of the right shoulder was reviewed.  The impressions were unchanged.

On VA ankle conditions Disability Benefits Questionnaire (DBQ) in July 2014, the Veteran's complaints included chronic sharp lateral right ankle pain, some instability, and locking up with flare-ups of pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported an in-service right ankle injury and a post-service on-the-job twisting injury to the right ankle.  He also reported losing 15 days of work in the previous 12 months due to his right ankle disability.  There was no functional loss as a result of the claimed right ankle disability.  Physical examination of the right ankle showed tenderness to palpation in the soft tissue/joint, 5/5 muscle strength, and no joint laxity, ankylosis, or shin splints.  The Veteran used an elastic ankle brace for support 2-3 times a week.  X-rays of the right ankle showed a small dorsal calcaneal spur.  The VA examiner opined that it was less likely than not that the Veteran's right ankle disability was related to active service.  The rationale for this opinion was based on a review of the claims file and that the Veteran had a chronic sprain in 1975 which was treated with a cast and resulted in no sequelae.  The diagnosis was chronic right ankle sprain.

On VA shoulder and arm conditions DBQ in July 2014, the Veteran's complaints included increased right shoulder discomfort after driving a forklift at work and an inability to use his right shoulder due to right hand cramping.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was right-hand dominant.  Physical examination of the right shoulder showed less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, tenderness to palpation, guarding, 3/5 muscle strength, no ankylosis, positive impingement test, positive empty can test, positive external rotation/infraspinatus strength test, and positive lift-off subscapularis test, a reported history of mechanical symptoms, no history of recurrent dislocation/subluxation, a positive crank apprehension and relocation test, tenderness to palpation of the acromioclavicular joint, and a negative cross-body adduction test.  X-rays of the right shoulder showed traumatic or degenerative arthritis.  An MRI of the right shoulder was reviewed and showed moderate to advanced degenerative changes of the acromioclavicular joint.  The Veteran reported that he "refrains from heavy lifting by getting help from other workers" when he had shoulder pain at work but he had not lost any work time in the previous 12 months due to his right shoulder.  The VA examiner stated that the Veteran lost approximately 10 degrees of abduction due to the DeLuca factors during flare-ups of right shoulder pain.  This examiner opined that it was less likely than not that the Veteran's right shoulder disability was related to active service.  The rationale for this opinion was based on a review of the claims file and that the Veteran had been working as a materials handler for 19 years.  The rationale also was that the first evidence of degenerative joint disease and a labral tear was in 2011, or 31 years following his in-service right shoulder injury.  The diagnosis was degenerative joint disease of the right shoulder/labral tear.

On VA outpatient treatment in August 2014, the Veteran complained of right shoulder pain, a history of intermittent motor weakness, and occasionally dropping objects.  Physical examination showed right shoulder pain.  The assessment included right shoulder pain.

The post-service does not support granting service connection for either a right ankle disability or for a right shoulder disability.  It shows instead that, although the Veteran experiences current disability due to chronic right ankle sprain and degenerative joint disease of the right shoulder/labral tear, neither of these disabilities is related to active service (as the VA examiners concluded in July 2014).  The July 2014 VA examiners provided negative nexus opinions concerning the contended causal relationships between the Veteran's current right ankle and right shoulder disabilities and active service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for a right ankle disability or for a right shoulder disability.  In summary, the Board finds that service connection for a right ankle disability and for a right shoulder disability is not warranted.

The Board next finds that service connection for right ankle arthritis and for right shoulder arthritis is not warranted.  The evidence does not show, and the Veteran does not contend, that he experienced arthritis in either his right ankle or right shoulder during active service or within the first post-service year (i.e., by February 1983) such that service connection for either of these disabilities is warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  It appears that the first x-ray evidence of right shoulder arthritis was in November 2011 when mild hypertrophic hypertrophic degenerative changes involving the acromioclavicular joint of the right shoulder were noted.  Thus, service connection for arthritis of the right ankle and for arthritis of the right shoulder is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a right ankle disability and a right shoulder disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the right ankle (pain and swelling) and the right shoulder (difficulty raising his right arm over his head) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either a right ankle disability or a right shoulder disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of right ankle and right shoulder disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of right ankle and right shoulder disabilities.  Specifically, as noted above, the service separation examination report reflects that there was no indication on clinical evaluation of the Veteran that he was experiencing any physical problems.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to disabilities of the right ankle and right shoulder for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1984) and initial reported symptoms related to a right shoulder disability in approximately March 2011 (a 27-year gap).  The Board also emphasizes the multi-year gap between the Veteran's final discharge from active service in 1984 and initial reported symptoms related to a right ankle disability when he was examined for VA adjudication purposes in July 2014.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed a VA disability compensation claim for service connection for a right ankle disability in July 1976, shortly after service separation at the end of his first period of active service, but did not claim service connection for a right shoulder or make any mention of any right shoulder symptomatology.  He did not claim that symptoms of his right shoulder disability began in (or soon after) service until he filed his current VA disability compensation claim in March 2008.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between his current right ankle and right shoulder disabilities and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a right ankle disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


